DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Arguments filled on April 8, 2021  are acknowledged. 
2.2.	Claims 2-4, 6-7 and 9 have been canceled. Claims 11-15 have been withdrawn. Claims 16 and 17 are newly added. Therefore, Claims 1, 5, 8, 10, 16  and 17 are active.
2.3.	Claims 1 has been amended to specify that " amount of first resin material is at least 70% " and that " the first resin material has a melting point greater than or equal to
200°C and less than or equal to 215°C".  Support for the Amendment to Claim 1 and for newly added Claims 16 and 17 have been found in Applicant's Specification ( see PG PUB US 2019/0111617, [0046],[0052],[0058] and [0063]).   Therefore, no New Matter has been introduced with instant Amendment. 
2.4..	New limitations of Claim 1 and newly added Claims 16 and 17 represent New Issues and require further consideration. Consequently, it is appropriate to introduce new grounds of Rejections and made instant Action Final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear what is the basis and units for limitation" amount of first resin material is at least 70% ..". Is this amount base on weight of all composition and expressed in wt%?.

	                     Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 5, 8, 10, 16 and 17  are rejected under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547) as evidenced by Chang et al “ Copolyesters. VII. Thermal Transitions of Poly ( butylene terephthalate-co-isophthalate-co-adipates), in view of Monsheimer et al ( US 2005/0027047) and evidenced by  Schmid et al " Polymer Powders for Selective Laser Sintering (SLS)" – reference of Record.
4.1.	Regarding Claims 1, 5,8,10, 16 and 17  Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powders,  reinforcing particles and flow agent  (see Abstract, [0062] and [0096]). 
4.2	Regarding presence of first inorganic substance   Martinoni disclosed use of  fumed silica  as a flow agent ( see [0096]]) in the amount of 0.01 wt % to about 1 wt%. see evidence  presented by Wikipedia – Fumed Silica – article attached. 
4.3.	Regarding presence of second inorganic substance    Martinoni disclosed use of  ( see [0059])  inorganic particles , including ceramic particles, glass particles ( which also read on “ beads”),  in amount in range from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) preferably dimensions less than 300 microns ( see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 10 microns.
4.4.	Therefore, limitations of Claim 1 with respect to first and second inorganic substances are met.
 4.5.	Regarding polyester powders Martinoni pointing out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature less that about 220 0C   and  “ preferably  less than about 210 0C ..  – see paragraph [0070]”.  Martinoni also stated that  range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.    
4.6.	In this respect  Martinoni disclosed that PBT/I ( polybutylene terephthalate/ isophthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice ( see [0079],[[0087]) of polyester powder: "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight exclusively, comprising 1,4 butanediol."
Note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids ( in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole%. 
4.7.	However, it is well known that presence of co-monomer as IPA will reduce Tm (  melting point)  below melting point of homo PBT. 
Chang (see Table 1)  provide evidence that   Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
4.8.	Therefore, PBT modified with IPA  has Tm of about 200 0C – this read on " first resin" as claimed by Applicant. 
4.9.	Regarding second resin Martinoni disclosed that composition may comprise ( see [0012]):"  In yet another embodiment, the present invention provides a laser-sinterable powder composition that includes a blend of two or more polyester polymers. The blend may include, for example, (i) one or more polyester polymers that
is semi-crystalline or crystalline and (ii) one or more amorphous polyester polymers. Alternatively, the blend may include, for example, two or more semi-crystalline or crystalline polyester polymers (with or without one or more amorphous polyester polymers).".
	Martinoni further disclosed that: "  Suitable exemplary crystalline and semi-crystalline polymers include PET ( Tm about 2600C -GM) , PET/I (molar ratio of ethylene terephthalate/ ethylene isophthalate is preferably at least about 65/35), polyethylene-2,6-naphthalate ( PEN- Tm about 2700C-GM ), and poly-1,4-cyclohexylenedimethylene terephthalate ( PCT – 285 0C -GM). 
	Therefore, it would be obvious to select PEN or PCT as  a second resin  with Tm of at least  223 0C   as claimed by Applicant in Claims 1,16 and 17 in view of guidance provided by Martinoni and  due to limited/ finite  number of preferable choices. In addition, Martinoni also teaches that polymer particles can be reinforcing particles if they poses higher melting point than laser sintering base polymer powder. ( see [0052] and [0059]) because they will not melt completely at laser sintering temperature. 
4.11.	Regarding particle size of polyester powders Martinoni teaches that polymer particles for the laser sintering composition may have dimension in a range from 10 microns to 200 microns ( see [0092]). Martinoni also teaches that all components of laser sintering composition should have particle sizes similar to particle sizes of laser sinterable polymer powder ( see [0092]: "  In some embodiments, the reinforcing particles and laser-sinterable polymer powder are selected so that the maximum dimension of the reinforcing particles is approximately equivalent to or smaller than the maximum dimension of the polymer particles of the laser-sinterable polymer powder"..
4.12. 	Therefore, because ranges for particle sizes of first and second resin are overlapping with each other and because term " larger"  does not required any  significant difference in sizes and can be satisfied for example by difference of no more than 0.01%, than it would be obvious use similar size of  particles in average range of Martinoni until unexpected results clearly associate with difference in particle size of first and second resin can be shown. In addition note that as it established by law”  prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
4.13.   Regarding amount of first polymer resin in composition see Martinoni [0080] 
polymer reinforcement particles s  including polyesters  or polyamides and  polycarbonates are disclosed and also paragraphs [0052], [ 0080], [0095], Table 1 and specifically [0077] wherein Martinoni stated that " Powder compositions of the present invention may include any suitable amount of the one or more laser-sinterable
polymer powders. Preferably, the powder composition includes at least about 20 wt-%, more preferably at least about 50 wt-%, and even more preferably at least about 60 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition. In preferred embodiments, the powder composition includes less than about 97 wt-%, more preferably less than about 85 wt-%, and even more preferably
less than about 80 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition". 
4.14.	Therefore, Martinoni disclose and teach same basic composition as claimed by Applicant, including presence of flame retardant   ( see [0098]) but silent with respect to amount of the flame retardant with respect to " second inorganic substance".	
4.15.	However, it is well known in the art that composition for LSL can be modify with addition of fillers, flow aids and flame retardants.  Monsheimer  teaches that flame retardant in amount of “.. preferably comprises, based on the entirety of the components present in the powder, from 1 to 30% by weight ..” in order to achieve “ ..the Underwriters Laboratories (UL®) V-0 classification;..”.
4.16.	Therefore in view of reasons provided above, , it would be obvious to one of ordinary skill in the art to add necessary amount of   flame retardant per guidance provided by Monsheimer to basic powder composition of Martinoni  in order to produce moldings by SLS fabrication method with acceptable  or even  highest V-0 rating as it required for specific utility.
4.17.	Therefore, because Martinoni combined Monsheimer  disclosed same basic powder composition as required by Claim 1, than it would reasonable to expect that this composition will  have same properties, including Hausner ratio as it claimed by Applicant in Claim 5. 
4.18.	In addition and with respect to  Claim 5 note that  Schmid  present evidence ( see paragraph Extrinsic Properties)   that during SLS process powders should have “ almost free flowing behavior”  and that  free flowing powders have  HR values below 1.25, but powders with  HR values above 1.4 will cause processing problems. Therefore, it is clear that any powder blends suitable for SLS process should have  HR value of no more than 1.4 and preferably close to 1.25.

Response to Arguments
5.	Applicant’s arguments filed on with respect to claims 1, 5, 8, 10, 16 and 17 have been considered but they are moot in view of New Grounds of Rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763